PER CURIAM.
We are asked to modify our opinion announced in this case, by striking therefrom three paragraphs, beginning with the words, “We are satisfied that the evidence supports the finding of the Commission,” appearing on page 15 of the opinion [124 F. 2d at page 764] and ending with the words, “* * * which must ba at the bottom of all reorganization plans.”
Because counsel seemingly misunderstand our position upon the failure of the Commission to make necessary findings of value so as to allocate the new securities amongst existing bondholders and creditors, we deem it necessary, or at least advisable, to make our position clear.
It was, and is, our opinion that the I. C. C. made a sufficiently specific finding as to-value of the equity represented by the common and preferred stock of the Debtor, so as to permit the court to intelligently review this issue, the determination of which is necessary to1 a disposition of the other questions presented by the reorganization plan.
On these other questions there was lacking the necessary findings by the I. C. C. to-permit us to approve or disapprove of the value of the old securities and the value of the new securities, given in exchange for them.
Now, to make our position entirely-clear, we add this memorandum and JholcT that the finding of the I. C. C. as to absence-of value of old common and preferred, stock, is specific, definite and certain, and fully meets the rule which requires finding-on values of assets.
Second, we meant to hold, and do-hold, that the evidence supports this finding, that there is no value to either the: *215common or preferred stock of debtor. It follows that this branch of the case, the value of the equity of the debtor, evidenced by the common and preferred stock, is closed, and the I. C. C. need not further investigate or make further finding on this issue unless it is convinced that changed conditions in railroad earnings warrant it. In other words, the I. C. C. has jurisdiction of the matter and may, although it is not required to do so, re-examine the evidence, or receive additional evidence, if in its judgment, justice to the parties requires it.
The motion to amend the opinion is denied.